Citation Nr: 0607122	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  04-30 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from April 1983 to April 1986.

This matter is currently before the Board of Veterans' 
Appeals (Board) following a Board Remand dated in August 
2005.  This matter was originally on appeal from an April 
2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska, that denied 
the veteran's claim for service connection for bilateral 
hearing loss.   


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  There is competent medical evidence of record that the 
veteran's currently diagnosed bilateral sensorineural hearing 
loss is causally linked to his likely in-service noise 
exposure; however, conversational range hearing loss is not 
shown.    
  

CONCLUSION OF LAW

Bilateral sensorineural hearing loss was incurred in active 
service; the veteran does not have conversational range 
hearing loss which was incurred in or aggravated by service.   
38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.385 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	August 2005 Board Remand and Veterans Claims Assistance 
Act of 2000 

In August 2005, the Board remanded the issue of service 
connection for bilateral hearing loss to the RO so that a 
copy of the VA examination report referenced in the April 
2004 rating decision and July 2004 Statement of the Case 
(SOC) could be associated with the claims file.  If the 
report was unavailable, then the veteran was to be afforded a 
new VA audiological examination to include a medical nexus 
opinion based on review of the veteran's claim file.  The 
record reflects that the veteran underwent a VA audiological 
examination in December 2005 and the examination report, 
which includes a medical opinion, is associated with the 
claims file.  The December 2005 VA examiner confirmed his 
review of the veteran's claims folder to include 
correspondence regarding a private audiological examination 
performed in December 2003 as well as the service medical 
records.  The RO considered the additional medical evidence, 
continued the denial of the claim, and issued a Supplemental 
Statement of the Case (SSOC) on the issue in December 2005.  
Based on the foregoing, the Board finds that the RO complied 
with the Board's August 2005 Remand.  Stegall v. West, 11 
Vet. App. 268 (1998).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in February 2004, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The February 2004 VCAA notice advised the 
veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  

The Board acknowledges that the February 2004 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159 (b)(1) (2005).  However, the RO asked the veteran for 
all the information and evidence necessary to substantiate 
his claim-that is, evidence of the type that should be 
considered by VA in assessing his claim.  A generalized 
request for any other evidence pertaining to the claim would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Mayfield, 19 Vet. App. at 
126-27.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran, and it would be legally proper to render a 
decision in the case without further notice under the 
regulation.  Id.

Furthermore, the RO provided the veteran with a copy of the 
April 2004 rating decision, the July 2004 SOC, and the 
December 2005 Supplemental Statement of the Case (SSOC), 
which included a discussion of the facts of the claim, 
notification of the basis of the decision, and a summary of 
the evidence used to reach the decision.  The July 2004 SOC 
provided the veteran with notice of all the laws and 
regulations pertinent to his claim.  Therefore, the Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran a VA audiological examination in December 2005 and 
obtained the veteran's service medical records and associated 
them with the claims file.  A December 2003 private 
audiological examination report and related correspondence 
are also associated with the claims file.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2005).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and an organic 
disease of the nervous system, specifically, sensorineural 
hearing loss, becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id.    

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).  

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).


III. 	Facts and Analysis

The veteran contends that he sustained acoustic trauma during 
service that resulted in bilateral hearing loss.  In his 
February 2004 claim, the veteran cites exposure to the noise 
of rifles, machine guns, and helicopters while serving in the 
military as the cause of his bilateral hearing loss.

The medical evidence of record shows that the severity of 
hearing loss in the veteran's right and left ears does not 
meet the threshold levels of a hearing impairment as defined 
by VA regulation.  38 C.F.R. § 3.385 (2005).  Although a 
private audiologist (C.A.F., M.C.D.) noted that the December 
2003 private audiogram showed a slight high frequency 
sensorineural hearing decrease bilaterally with word 
recognition scores of 100 percent bilaterally, the audiogram 
shows pure tone thresholds exhibited by the veteran depicted 
by graph and the word recognition scores do not meet the 
requisite criteria for a hearing impairment.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (the Board may not 
interpret graphical representations of audiometric data); 
38 C.F.R. § 3.385 (2005).  The December 2005 audiological 
examination report, which is the more recent audiological 
examination of record, shows that the veteran has speech 
recognition ability of 96 percent and 98 percent in his right 
and left ear, respectively.  The puretone audiometry shown on 
examination for the right ear was 15 decibels at 500 Hertz 
(Hz), 10 decibels at 1000 Hz, 10 decibels at 2000 Hz, 15 
decibels at 3000 Hz, and 25 decibels at 4000 Hz.  The 
puretone audiometry shown on examination for the left ear was 
15 at 500 Hz, 0 decibels at 1000 Hz, 5 decibels at 2000 Hz, 
10 decibels at 3000 Hz, and 20 decibels at 4000 Hz.  Thus, 
the veteran's reported pure tone thresholds and speech 
recognition scores preclude a grant of service connection for 
hearing loss under 38 C.F.R. § 3.385.  Id.  

While the service medical records show hearing within normal 
limits during service, the DD Form 214 reveals that the 
veteran served as an infantryman.  He was awarded, among 
other things, the Sharpshooter badge and the M-16 Rifle 
badge, and was an Expert in Hand Grenades.  The December 2005 
VA audiologist and the December 2003 private audiologist have 
both found bilateral sensorineural hearing loss at the high 
frequencies.  The December 2005 VA audiologist noted that the 
veteran exhibited normal to mild high frequency sensorineural 
hearing loss in both ears; however, he did not relate the 
veteran's hearing loss to service.  He merely noted that the 
veteran's hearing loss was not disabling per 38 C.F.R. 
§ 3.385.  The December 2003 private audiologist, however, 
specifically attributed the veteran's bilateral high 
frequency sensorineural hearing loss to his military noise 
exposure.  As exposure to loud noise is consistent with the 
veteran's military occupational specialty of infantryman, the 
Board also finds the veteran's contention that he was exposed 
to significant noise exposure during service credible.  The 
Board further notes that the veteran's reported exposure to 
noise after service has been limited to hunting while using 
ear protection, electrical work, and work as a chemical and 
fertilizer salesman.  As a causal link has been established 
by competent medical opinion by the private audiologist 
between the veteran's noise exposure in service and his 
currently diagnosed bilateral high frequency sensorineural 
hearing loss, service connection for bilateral sensorineural 
hearing loss is warranted in this case.  See 3.303(d)(2005) 
(providing that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service). 


ORDER

Service connection for a conversational range hearing loss is 
denied.  

Service connection for bilateral sensorineural hearing loss 
is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


